LAW and MEDIATION OFFICES HENRY C. CASDEN 77-, SUITE E PALM DESERT, CALIFORNIA 92211 TELEPHONE:760.989.4030 FACSIMILE:760.406.5799 Founding Member Mediation Panel Riverside County Superior Court Graduate Straus Institute for Alternative Dispute Resolution By Edgar Filing March 14, 2011 Mr. Donald Field U.S. Securities and Exchange Commission treet, N.E. Washington, D. C. 20549 Re: Empire Global Gaming (“EGGI”) Registration Statement on Form S-1 Amendment 5 Filed: March 9, 2011 File No. 333-169531 Dear Mr. Field: This letter is written in response to your comment letter to EGGI dated January 31, 2011.We have endeavored to respond to your comments and to make changes that you have requested in the above referenced comment letter and in that regard we will be sending you the amended S-1 filing together with another “mark-up draft” indicating all of the changes made therein by Edgar filing.Please note that our numbering of the paragraphs below are consistent with the numbers of the comments in your letter of January 31, 2011.Please also note also that some page numbers have changed because of the inclusion and deletion of text required to conform the S-1 per your comments and requested changes. Prospectus Summary Our Business, page 3 1.Change made as requested. 2.Change made as requested. 1 3.Change made as requested. Risk Factors, page 6 4.See changes made.We compete in a single industry, page 12 5.See Risk Factor changes made. Use of Proceeds 6.See Changes made. 7.See Changes made. 8.See Changes made. Summary of Exclusive License Agreement 9.See Changes made. Plan of Operations 10.See Changes made. 11.See Changes made 12.See Changes made Patents 13.See Changes made Cash Flows and Capital Resources 14.See Changes made 15.See Changes made Security Ownership of Certain Beneficial Owners 16.See Changes made. Age of Financial Statements 17.See Changes made 2 Accountants’ Consent 18.See Accountants’ Consent Management has considered the responses and comments issued by you in your letter, dated January 31, 2011 and believes that the changes made in the S-1A5 now set forth a better analysis of the Company’s business plan, taking into account the probability that only 10% of the shares in the proposed offering may be sold. The offering period has been changed to March 1, 2012. We look forward to completion of the above comment process and to obtain an effective date of the registration statement as soon as possible.Thank you. Very truly yours, /s/ Henry C. Casden HENRY C. CASDEN cc:Client 3
